Citation Nr: 0326481	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  99-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for right 
chondromalacia patella.  

2.  Entitlement to a compensable disability rating for left 
chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from July 1978 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board issued a decision on this appeal in February 2002, 
in which it denied a compensable rating for the right and 
left knee chondromalacia patella.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion to Remand and to Suspend 
Further Proceedings (Joint Motion), in a July 2002 Order, the 
Court vacated the Board decision and remanded the matter to 
the Board for readjudication.  By letter dated in October 
2002, the Board advised the veteran and his representative 
that they had additional time in which to supplement the 
evidence and argument before the Board.  The veteran's 
response received in December 2002 has been associated with 
the claims folder.  

The Board notes that the veteran had a hearing in Washington, 
DC before the undersigned in June 2000.  He also testified 
before the undersigned in April 2003.  Transcripts of both 
hearings have been associated with the claims file.  The case 
is again ready for appellate review.   


REMAND

The Joint Motion to the Court noted several areas in which 
additional action is needed.  First, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002), was enacted during the course of 
this appeal.  Among other things, it expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  
Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.  Review of the claims folder fails to reveal 
notice from the RO to the veteran that complies with VCAA 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Second, the Joint Motion observed that, given an apparent 
conflict in the medical evidence concerning the nature and 
severity of the bilateral knee disability, a new medical 
examination was required.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. 
§ 3.159.  The Board also notes that medical evidence 
submitted by the veteran following the remand from the Court 
shows that he underwent surgery on the left knee in December 
2001.  Given the likelihood of change in disability status 
following the surgery, a new examination is required.  See 
Weggenmann v. Brown, 5 Vet. App. 281 (1993) (where available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination).  

Finally, the Joint Motion noted that the veteran's bilateral 
knee disability had been evaluated under several Diagnostic 
Codes (Codes), including Code 5024, tenosynovitis, Code 5257, 
other impairment of the knee, Code 5260, limitation of leg 
flexion, and Code 5261, limitation of leg extension.  
38 C.F.R. § 4.71a.  It was questioned in the Joint Motion 
whether the bilateral knee disability may be rated directly 
under Code 5003, degenerative arthritis.  When readjudicating 
the issues on remand, the RO should consider whether 
application of this Code is appropriate.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
evidence and information the veteran 
should provide and what evidence and 
information VA will attempt to obtain on 
his behalf.  It should allow the 
appropriate period of time for response.  

2.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the nature and 
severity of disability from 
chondromalacia patella in each knee.  The 
claims folder must be available to the 
examiner for review and the examiner must 
state in the examination report whether 
such review was undertaken.    

The examiner is asked to identify and 
describe any current right and left knee 
symptomatology, including any functional 
loss associated with bilateral 
chondromalacia patellae due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The 
examination should include range of 
motion tests and X-rays, as well as any 
test or study deemed necessary by the 
examiner.  Range of motion testing should 
include findings as to both active and 
passive range of motion and findings as 
to whether and at what point range of 
motion is limited due to pain.  The 
examiner is specifically asked to 
determine, if there is limitation of 
motion, whether such limitation of motion 
is objectively confirmed by findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

The examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.     

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, to 
include consideration of all potentially 
applicable Diagnostic Codes.  If the 
disposition of either issue remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


